15‐3819‐cr 
     United States v. Khalil 
      
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                     
                                        SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 16th day of May, two thousand seventeen. 
 4    
 5         PRESENT:  GUIDO CALABRESI, 
 6                          RICHARD C. WESLEY, 
 7                          RAYMOND J. LOHIER, JR., 
 8                                  Circuit Judges. 
 9         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10         UNITED STATES OF AMERICA, 
11    
12                          Appellee, 
13                                   
14                                  v.                                               No. 15‐3819‐cr 
15                                   
16         CHOUDRY MUHAMMAD KHALIL,     
17    
18                          Defendant‐Appellant. 
19         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
20           FOR APPELLANT:                             ANDREW H. FREIFELD, New York, NY. 
21            
22           FOR APPELLEE :                             MATTHEW J. JACOBS (Emily Berger, 
23                                                      Alexander A. Solomon, on the brief), 
24                                                      Assistant United States Attorneys, for 
25                                                      Bridget M. Rohde, Acting United 
26                                                      States Attorney for the Eastern 
27                                                      District of New York, Brooklyn, NY. 
28    
 1         Appeal from a judgment of the United States District Court for the Eastern 

 2   District of New York (Roslynn Mauskopf, Judge). 

 3         UPON DUE CONSIDERATION, it is HEREBY ORDERED, ADJUDGED, 

 4   AND DECREED that the judgment of the District Court is AFFIRMED in part, 

 5   REVERSED in part, and REMANDED with instructions for the District Court to 

 6   dismiss Count Four and for de novo resentencing. 

 7         Defendant Choudry Muhammad Khalil appeals from a judgment of the 

 8   District Court (Mauskopf, J.) following his conviction for (1) smuggling, 

 9   conspiring to smuggle, transporting, conspiring to transport, and harboring an 

10   alien in violation of 8 U.S.C. § 1324; (2) transferring and conspiring to transfer 

11   false identification documents in violation of 18 U.S.C. § 1028; and (3) making 

12   false statements to federal agents in violation of 18 U.S.C. § 1001.    On appeal, 

13   Khalil argues that the District Court erred in denying his motion for a judgment 

14   of acquittal on several counts of conviction, constructively amended the 

15   indictment, and misapplied the United States Sentencing Guidelines.    In a 

16   separate opinion filed simultaneously with this order, we reverse Khalil’s 

17   conviction for violation of 8 U.S.C. § 1324(a)(1)(A)(ii) (Count Four) and remand 

18   for the District Court to dismiss Count Four.    We assume the parties’ familiarity 

                                               2
 1   with that separate opinion and with the facts and record of the prior proceedings, 

 2   to which we refer only as necessary to explain our decision to affirm in part and 

 3   reverse in part. 

 4         First, Khalil challenges his convictions for harboring and conspiring to 

 5   transport an alien, Ehsan Ullah, within the United States on the ground that Ullah 

 6   was legally in the United States at the time he stayed in Khalil’s apartment.    We 

 7   disagree.    Trial evidence showed that Khalil instructed or encouraged Ullah to 

 8   lie to immigration officers and to submit a knowingly false asylum application in 

 9   order to remain in the United States, and thereafter arranged for Ullah to live in 

10   Khalil’s apartment.    That evidence is sufficient to show that Khalil’s conduct was 

11   “intended to facilitate an alien’s remaining in the United States illegally and to 

12   prevent detection by the authorities of the alien’s unlawful presence.”    United 

13   States v. Vargas‐Cordon, 733 F.3d 366, 382 (2d Cir. 2013). 

14         Khalil next argues that his two false statements to an FBI agent were not 

15   material.    The two false statements were (1) that Khalil was not related to Jamil 

16   Ahmed, a leader of the criminal enterprise to which Khalil belonged, and (2) that 

17   on May 11, 2012, Khalil did not know the whereabouts of Ullah.    We conclude 

18   that the jury could have found that both statements were “capable of distracting 

                                               3
 1   government investigators’ attention,” United States v. Stewart, 433 F.3d 273, 318 

 2   (2d Cir. 2006), or had “a natural tendency to influence, or be capable of 

 3   influencing, the decision of the” FBI agents investigating Khalil and Ahmed, 

 4   United States v. Coplan, 703 F.3d 46, 79 (2d Cir. 2012) (quoting United States v. 

 5   Adekanbi, 675 F.3d 178, 182 (2d Cir.2012)). 

 6           Khalil also argues, for the first time on appeal, that the District Court 

 7   constructively amended the indictment because the jury instructions did not 

 8   indicate what specific conduct underlay count four (transporting an alien).    But 

 9   the Government’s summation made clear that it “relates . . . to . . . the 

10   transportation of Rafique to Penn Station and then on to Canada,” App’x 1355, 

11   and so we discern no plain error in the District Court’s instructions. 

12           Finally, we reject Khalil’s challenges to his sentence.1    First, the District 

13   Court was entitled to apply the three‐level enhancement under U.S.S.G. 

14   § 2L1.1(b)(2)(A), based on evidence that Khalil illegally smuggled, harbored, or 

15   transported six or more unlawful aliens.    Second, Khalil forfeited the argument 

16   that Zagham Yaseen’s testimony (that he was detained by Khalil through the use 


     1
       Because, as noted, we reverse Khalil’s conviction under § 1324(a)(1)(A)(ii) by separate opinion, we remand to the
     District Court for de novo resentencing, expressing no view on whether the District Court should impose a lower
     sentence. See United States v. Powers, 842 F.3d 177, 179–180 (2d Cir. 2016) (per curiam).


                                                              4
 1   of threat or coercion) does not support the two‐level enhancement under U.S.S.G. 

 2   § 2L1.1(b)(8)(A).    Third, the District Court’s finding that Khalil was “an 

 3   organizer or leader” of the criminal enterprise, resulting in a four‐level 

 4   enhancement pursuant to U.S.S.G. § 3B1.1(a), was supported in the record.   

 5   Lastly, we reject Khalil’s argument that the District Court failed to consider the 

 6   sentencing disparity between Khalil and Ahmed because, among other reasons, 

 7   Khalil is not similarly situated to Ahmed, who pleaded guilty.    See United States 

 8   v. Ebbers, 458 F.3d 110, 129 (2d Cir. 2006). 

 9         We have considered Khalil’s remaining arguments that are not the subject 

10   of the opinion we issue simultaneously with this summary order and conclude 

11   that they are without merit.    For the reasons stated herein and in the separate 

12   opinion accompanying this order, the judgment of the District Court is 

13   AFFIRMED in part, REVERSED in part, and REMANDED with instructions for 

14   the District Court to dismiss Count Four and for de novo resentencing. 

15                                           FOR THE COURT: 
16                                           Catherine O’Hagan Wolfe, Clerk of Court
17    




                                               5